Detailed Action
Claims 1-20 are pending in this application. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,7,19 rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0320082 issued to Kuhlke et al.(Kuhlke) in view of US 2011/0044440 issued to Balasaygun et al.(Balasaygun) in view of US 2013/0006690 issued to Doss et al., (Doss).
As per claims 1,19, Kuhlke teaches a computer implemented method comprising: gathering, by a conference endpoint, a plurality of metrics from a plurality of components of a conferencing endpoint in a conference call(Fig.1,3, para.34-35; meeting with registered participants, Fig.7,para.38-41, teaches web interface monitoring, video monitoring, audio monitoring, presence monitoring);  determining, by the conferencing endpoint, a plurality of status indicator values according to the plurality of metrics, the plurality of status indicator values each identifying a component status of a component of the plurality of components(Fig.7, para.38-41; status indicator for various component such as user typing on user keyboard, mouse movements/clicks, video input device disabled, tracking head position, eye movement, audio increase/decrease, etc);  the plurality of status indicator values, as a set, corresponds to a plurality of user statuses of a target user(para.16-18, teaches aggregating of attention metrics for identification of attention levels, such as high attention, moderate attention, or low attention, Fig.7, para.38-41; status indicator for various component such as user typing on user keyboard, mouse movements/clicks, video input device disabled, tracking head position, eye movement, audio increase/decrease, etc),  combining the plurality of status indicator values to estimate an estimated user status(Fig.2,4,step 90, teaches receiving focus of attention cues from user devices, presence server, and determine attention levels, para.16-18, teaches aggregate attention metric to determine overall attention level, the attention level is an estimated user status); the estimated user status is selected from among the plurality of user statuses as an estimate of the true user status(para.16-18, teaches aggregating of attention metrics for identification of attention levels, such as high attention, moderate attention, or low attention which is an estimate of the user status, this estimate of the user status is also interpreted as the “estimate true user status”, Fig.7, para.38-41; status indicator for various component such as user typing on user keyboard, mouse movements/clicks, video input device disabled, tracking head position, eye movement, audio increase/decrease, etc),; generating a description of the estimated user status of a target user with respect to the conference call(Fig.2,para.26,31; teaches attention level(user status) stars(description) of participant during ongoing meeting); and   presenting the description of the estimated user status(Fig.2, para.26,31;  teaches attention level(user status) stars of participant during ongoing meeting and supplied to meeting presenter).  
Kuhlke does not explicitly teach the estimate user status defines one or more actions that the user is performing separate from the conference endpoint and a true user status of the target user is ambiguous. Kuhlke however does teach a plurality of user statues and estimating a user status based on certain metrics, Fig.2,4,7, para.16-17,38-41 
Balasaygun explicitly teaches the user status defining one or more actions that the user is performing separate from the conference endpoint(para.35-37; teaches tracking of when participants leave a room and sending indication that the participants are no longer part of the communication session).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kuhlke teaching of collecting and aggregating metrics to estimate user’s status to include the teaching of Balasaygun of tracking the user and sending indication when the user leaves a room in order to provide the predictable result of collecting and aggregating metrics to estimate the user’s status being the user has left the room.
One ordinary skill in the art would have been motivated to combine the teachings in order to determine attention level/user status of meeting participants.
Kuhlke in view of Balasaygun however does not explicitly teach a true user status of the target user is ambiguous.
Doss explicitly teaches a true user status of the target user is ambiguous(para.68 teaches the user’s status is ambiguous).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kuhlke in view of Balasaygun of collecting and aggregating metrics to estimate the user’s status to include the teaching of Doss of a user’s status is ambiguous in order to provide the predictable result of a user’s status is ambiguous and collecting and aggregating metrics to estimate the user’s status.
One ordinary skill in the art would have been motivated to combine the teachings in order to determine attention level/user status of meeting participants and keep update to date user’s status across multiple systems(Doss, para.13-14)
As per claim 2, Kuhlke in view of Balasaygun in view of Doss  teaches the computer implemented method of claim 1, further comprising: determining a difference (Kuhlke, para.44; comparing what is being web searched and subject matter of IM) between a first status indicator value(Kuhlke, para.44; web searching) in the plurality of status indicator values with a second status indicator value, the second status indicator value being acquired for a time frame prior to the first status indicator value(Kuhlke, para.44; sending IM to another participant); and  determining that the difference satisfies a criterion(Kuhlke, para.44; determining  the IM message is on a relevant topic(criterion) and the web search for the same topic, ie no difference in topic is a determination of difference that satisfies a criteria), wherein generating the description is in response to the difference satisfying the criterion(Kuhlke, para.44; determining  the IM message is on a relevant topic(criterion) and the web search for the same topic for generation of attention level)
As per claim 7, Kuhlke in view of Balasaygun in view of Doss    the computer implemented method of claim 1, further comprising: receiving a video stream from a camera, wherein the plurality of components comprises the camera(Kuhlke, Fig.7, video monitoring with detection of participant on video(image recognition) and also tracking head position/eye movement and also can track participant location, non-participants entering participant’s office; inherently has a camera to in order to track head position/eye movement and also can track participant location, non-participants entering participant’s office); detecting, in the video stream, a location of the target user, wherein the plurality of status indicator values comprises the location of the target user(Kuhlke, Fig.7, video monitoring with detection of participant on video(image recognition) and also tracking head position, eye movement and also participant location(close/near to meeting interface device)).  
Claims 3,5,20 rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0320082 issued to Kuhlke et al.(Kuhlke) in view of US 2011/0044440 issued to Balasaygun et al.(Balasaygun) in view of US 2013/0006690 issued to Doss et al., (Doss) in view of US 2011/0085654 issued to Jana et al.(Jana).
As per claim 3,20, Kuhlke in view of Balasaygun in view of Doss   teaches the computer implemented method/non-transitory computer readable medium of claim 1,19, however does not explicitly teach  detecting that the estimate user status changed from a prior user status; and creating the description of the estimate user status based on detecting that the estimated user status changed relative to the prior user status.  
Jana explicitly teaches detecting that the estimate user status changed from a prior user status(para.47-48; teaches updating the status of a user); and creating the description of the estimate user status based on detecting that the estimated user status changed relative to the prior user status(para.47-48; updating the status of a user and confirming and indicating the correct status).  
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kuhlke in view of Balasaygun in view of Doss    to include the teaching of Jana of updating status of a user in order to provide the predictable result of updating the status of a user and presenting the correct status.
One ordinary skill in the art would have been motivated to combine the teachings in order to provide presence information(Jana, para.1).
As per claim 5, Kuhlke in view of Balasaygun in view of Doss    teaches the computer implemented method of claim 1, and further teaches presenting the user status(Fig.2) however does not explicitly teach further comprising: obtaining user consent of the target user prior to presenting estimated the user status.
Jana explicitly teaches obtaining user consent of the target user prior to presenting the estimated user status(para.12,46-47, teaches the user confirm status before transmitting presence status).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kuhlke in view of Balasaygun in view of Doss    to include the teaching of Jana of a user confirming status in order to provide the predictable result of a user confirms the correct status before displaying.
One ordinary skill in the art would have been motivated to combine the teachings in order to provide presence information(Jana, para.1).
Claims 4 rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0320082 issued to Kuhlke et al.(Kuhlke) in view of US 2011/0044440 issued to Balasaygun et al.(Balasaygun) in view of US 2013/0006690 issued to Doss et al., (Doss)  in view of US 2008/0133580 issued to Wanless et al.(Wanless)
As per claim 4,Kuhlke in view of Balasaygun in view of Doss    teaches the computer implemented method of claim 1, however does not explicitly teach further comprising: adjusting the estimated user status based on a privacy setting of a user to create an adjusted status, wherein the description of the adjusted status is presented 
Wanless explicitly teaches adjusting the estimated user status based on a privacy setting of a user to create an adjusted status, wherein the description of the adjusted status is presented(para.89-90,93-99; teaches updating presence information(status) of a user based on rules or based on whether the user agree to share presence(privacy setting).)
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kuhlke in view of Balasaygun in view of Doss    to include the teaching of Wanless of updating of user status based on rules for access in order to provide the predictable result of updating status information for a user based on rules/settings.
One ordinary skill in the art would have been motivated to combine the teachings in order to provide automatic real time information about the user’s presence.
Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0320082 issued to Kuhlke et al.(Kuhlke) in view of US 2011/0044440 issued to Balasaygun et al.(Balasaygun) in view of US 2013/0006690 issued to Doss et al., (Doss) in view of US 2018/0211178 issued to Millius et al.(Millius) in view of US 2015/0163258 issued to Garcia, III et al.(Garcia).
As per claim 6, Kuhlke in view of Balasaygun in view of Doss teaches the computer implemented method of claim 1, wherein combining comprises: and further teaches the plurality of status indicator values(Kuhlke, Fig.7, para.38-41; status indicator for various component such as user typing on user keyboard, mouse movements/clicks, video input device disabled, tracking head position, eye movement, audio increase/decrease, etc) and outputting the estimated user status(Kuhlke, Fig.2, para.26,31;  teaches attention level(user status) stars of participant during ongoing meeting and supplied to meeting presenter), however does not teach inputting the plurality of status indicator values to the neural network and inputting information about the target user, other than the plurality of status indicator values, to the neural network.
Millius explicitly teaches inputting the plurality of status indicator values to the machine learning model(Figs.2A-3C, para.22,53,54,57,70, teaches inputting data such as sensor based data/computing based action data(ie status indicator values) into the machine learning model and the machine learning model predicts the user status) and inputting information about the target user, other than the plurality of status indicator values, to the machine learning model(Figs.2A-3C, para.4,6,52,55,72-78; teaches inputting historical data of the user(ie information about the target user other than the plurality of status indicator values) into the machine learning model for predicting user’s status.).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kuhlke in view of Balasaygun in view of Doss to include the teaching of Millius of inputting sensor-based data, computing-based action data, and historical data into a machine learning model for predicting the user’s status in order to provide the predictable result of using a machine learning model for predicting user’s status based upon different input data.
One ordinary skill in the art would have been motivated to combine the teachings in order to automatically determine and set user’s status.
Kuhlke in view of Balasaygun in view of Doss in view of Millius teaches inputting different data into a machine learning model for predicting a user’s status, however does not explicitly teach the use of a neural network.
Garcia explicitly teaches the use of a neural network(para.56; teaches neural-network analysis for determining a user’s reachablility or willingness to communicate). 
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kuhlke in view of Balasaygun in view of Doss in view of Millius’s teaching of inputting different data into a machine learning model for predicting a user’s status to substitute the teaching of Garcia of the use of a neural network for the machine learning model to provide the predicable result of inputting different data into a neural network for predicting a user’s status.
One ordinary skill in the art would have been motivated to combine the teachings in order to require less formal statistical training, ability to implicitly detect complex nonlinear relationships between dependent and independent variables, ability to detect all possible interactions between predictor variables, and the availability of multiple training algorithms for predicting user’s status.
Claims 8,9 rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0320082 issued to Kuhlke et al.(Kuhlke) in view of US 2011/0044440 issued to Balasaygun et al.(Balasaygun) in view of US 2013/0006690 issued to Doss et al., (Doss)  in view of US 2013/0106976 issued to Chu et al.(Chu).
As per claim 8, Kuhlke in view of Balasaygun in view of Doss    teaches the computer implemented method of claim 1, further comprising: detecting an audio status an audio device, the audio status being a lack of audio signal on the audio device(Fig.7, teaches audio muted/unmuted or on hold); and detecting a video status of a video stream, wherein the plurality of status indicator values comprises the audio status and the video status(Fig.7, teaches video/audio/presence monitoring), wherein combining the plurality of status indicator values comprises combining the audio status and the video status to determine the user status of the target user(Fig.2,4,step 90, teaches receiving focus of attention cues from user devices, presence server, and determine attention levels, para.16,18, teaches aggregate attention metric to determine overall attention level, the attention level is a user status).
Kuhlke in view of Balasaygun in view of Doss    however does not explicitly teach that the video stream comprising the target user speaking and the estimated user status being on a different call. 
Chu explicitly teaches the video stream comprising the target user speaking(para.51 teaches the camera capture video of the speaking participant for the video conference).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kuhlke in view of Balasaygun in view of Doss    of video monitoring to include the teaching of Chu of a camera capturing the speaking participant in order to provide the predictable result of video monitoring includes capturing the speaking participant for a video conference.
One ordinary skill in the art would have been motivated to combine the teachings in order to track who is speaking.
Kuhlke in view of Balasaygun in view of Doss  in view of Chu does not explicitly teach the estimated user status being on a different call. Kuhlke however fairly suggest that the user is on a different call(Fig.7, shows the second call with participant or non-participant).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kuhlke in view of Balasaygun in view of Doss    in view of Chu of video/audio/presence monitoring   for combining different metrics to determine attention level of a user and determination of a second all with a participant or non-participant and participant reconnects after second call in order to provide the predictable result of monitoring video/audio/presence and combining those metrics to determine that a user is on a second/different call.
One ordinary skill in the art would have been motivated to combine the teachings in order to track whether user is paying attention.
As per claim 9, Kuhlke in view of Balasaygun in view of Doss    teaches the computer implemented method of claim 1, further comprising: detecting a video status of a video stream, wherein the plurality of status indicator values comprises an audio status and the video status(Fig.7,para.40, video/audio monitoring); and detecting a user level application status of a new notification(Fig.7, para.38,mouse movement/clicks on outside inactive meeting window of unrelated applications or unrelated external web request), wherein the plurality of status indicator values comprises the user level application status and the video status(Fig.7, web interface monitoring and video/audio monitoring),  wherein combining the plurality of status indicator values comprises combining the user level application status and the video status to determine the estimated user status of the target user is distracted(Fig.2; shows different level of attention, there are different level of attention from 5 stars to 1 star, where 5 stars the user is very attentive and 1 star the user isn’t very attentive, ie distracted, Fig.7, para. 41, using metrics to determine attention level for user).  
Kuhlke in view of Balasaygun in view of Doss    however does not explicitly teach that the video stream comprising the target user speaking. 
Chu explicitly teaches the video stream comprising the target user speaking(para.51 teaches the camera capture video of the speaking participant for the video conference).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kuhlke in view of Balasaygun in view of Doss    of video monitoring to include the teaching of Chu of a camera capturing the speaking participant in order to provide the predictable result of video monitoring includes capturing the speaking participant for a video conference.
One ordinary skill in the art would have been motivated to combine the teachings in order to track who is speaking.
Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0320082 issued to Kuhlke et al.(Kuhlke) in view of US 2011/0044440 issued to Balasaygun et al.(Balasaygun) in view of US 2013/0006690 issued to Doss et al., (Doss)  in view of US 8,195,319 issued to Kristjansson et al.(Krist)
As per claim 10, Kuhlke in view of Balasaygun in view of Doss    teaches the computer implemented method of claim 1, however does not explicitly teach further comprising: generating a probabilistic score of the plurality of status indicator values; and determining whether the probabilistic score satisfies a sensitivity criterion.  
Krist explicitly teaches generating a probabilistic score of the plurality of status indicator values(col.10, lines 10-20; teaches probabilistic model for generating scores for each item, device state, sensor data); and determining whether the probabilistic score satisfies a sensitivity criterion(col.10, lines 10-20, 45-47; teaches the probabilistic score is greater than/satisfy a threshold(sensitivity criterion)).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kuhlke in view of Balasaygun in view of Doss    of monitoring of metrics to determine user’s attention include the teaching of Krist of generating scores for input data and using the scores to determine whether it is greater than a threshold in order to provide the predictable result of generating scores for monitored metrics/device state/sensor data and using the scores to determine whether it’s greater than/satisfy a threshold.
One ordinary skill in the art would have been motivated to combine the teachings in order to score/weight certain monitored data using probabilistic model(Krist, col.10, lines 10-25).
Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0320082 issued to Kuhlke et al.(Kuhlke) in view of US 2011/0044440 issued to Balasaygun et al.(Balasaygun) in view of US 2013/0006690 issued to Doss et al., (Doss) in view of US 8,195,319 issued to Kristjansson et al.(Krist) in view of US 2021/0029207 issued to Crocker et al.(Crocker).
As per claim 11, Kuhlke in view of Balasaygun in view of Doss    in view of Krist teaches the computer implemented method of claim 10, and further teaches training a model using a plurality of input training data of the at least one component(Krist, col.10, lines 10-20; the use of modeling such as Bayes approach, SVM, Gausian Mixture Model which uses input data collected from mobile devices used by a large number of users) however does not explicitly teach a sensitivity model; and generating the sensitivity criterion from the sensitivity model.  
Crocker explicitly teaches a training sensitivity model(para.324; teaches training concentration threshold model); and generating the sensitivity criterion from the sensitivity model(para.324; teaches generation of a concentration threshold from the concentration threshold model ).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kuhlke in view of Balasaygun in view of Doss    in view of Krist of training models by using input data collected from a mobile device to include the teaching of Crocker of training a concentration threshold model and generating a concentration threshold form the concentration threshold model in order to provide the predictable result of training the threshold model with input data collected from mobile devices and generating the threshold from the threshold model.
One ordinary skill in the art would have been motivated to combine the teachings in order using modeling to generate a threshold for data analysis.
Claims 12,13,15,16, rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0320082 issued to Kuhlke et al.(Kuhlke) in view of US 2011/0044440 issued to Balasaygun et al.(Balasaygun) in view of US 2013/0006690 issued to Doss et al., (Doss) in view of US 2022/0051789 issued to Thompson et al.(Thompson).
As per claim 12, Kuhlke teaches a system comprising: a conferencing endpoint comprising: a hardware processor; a metric monitor configured to execute on the hardware processor to: gather a plurality of metrics from a plurality of components of a conferencing endpoint in a conference call, wherein at least a portion of the plurality of components are devices of the conferncing endpoint(Fig.1,3, para.34-35; meeting with registered participants, Fig.7,para.38-41, teaches web interface monitoring, video monitoring, audio monitoring, presence monitoring), and determine a plurality of status indicator values according to the plurality of metrics, the plurality of status indicator values each identifying a component status of a component of the plurality of components(Fig.7, para.38-41; status indicator for various component such as user typing on user keyboard, mouse movements/clicks, video input device disabled, tracking head position, eye movement, audio increase/decrease, etc); and  the metric monitor and configured to execute on the hardware processor to:  combine the plurality of status indicator values to estimate a user status(Fig.2,4,step 90, teaches receiving focus of attention cues from user devices, presence server, and determine attention levels, para.16,18, teaches aggregate attention metric to determine overall attention level, the attention level is a user status), 
generating a description of the user status of a target user with respect to the conference call(Fig.2,para.26,31; teaches attention level(user status) stars(description) of participant during ongoing meeting);, 
wherein the description of the user status is presented on an output channel of the conference call(Fig.2, para.26,31;  teaches attention level(user status) stars of participant during ongoing meeting and supplied to meeting presenter).  
Kuhlke does not explicitly teach a user status model; the user status defining one or more actions that the user is performing separate from the conference endpoint. Kuhlke however does teach estimating a user status.
Balasaygun explicitly teaches the user status defining one or more actions that the user is performing separate from the conference endpoint(para.35-37; teaches tracking of when participants leave a room and sending indication that the participants are no longer part of the communication session).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kuhlke teaching of collecting and aggregating metrics to determine user’s status to include the teaching of Balasaygun of tracking the user and sending indication when the user leaves a room in order to provide the predictable result of collecting and aggregating metrics to determine the user’s status being the user has left the room.
One ordinary skill in the art would have been motivated to combine the teachings in order to determine attention level/user status of meeting participants.
Kuhlke in view of Balasaygun in view of Doss   does not explicitly teach user status model.
Thompson explicitly teaches user status model(para.65, machine learning model).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kuhlke in view of Balasaygun in view of Doss   teaching of collecting and aggregating metrics to determine the user’s status being the user has left the room to include  the teaching of Thompson of user status model in order to provide the predictable result of using a user status model for determining user’s status.
One ordinary skill in the art would have been motivated to combine the teachings in order to determine attention level/user status of meeting participants based on machine learning/modeling.
As per claim 13, Kuhlke in view of Balasaygun in view of Doss   in view of Thompson the system of claim 12, further comprising: a comparator configured to execute on the hardware processor to: determine a difference(Kuhlke, para.44; comparing what is being web searched and subject matter of IM) between a first status indicator value(Kuhlke, para.44; web searching) in the plurality of status indicator values with a second status indicator value, the second status indicator value being acquired for a time frame prior to the first status indicator value(Kuhlke, para.44; sending IM to another participant); and  determining that the difference satisfies a criterion(Kuhlke, para.44; determining  the IM message is on a relevant topic(criterion) and the web search for the same topic, ie no difference in topic is a determination of difference that satisfies a criteria), wherein generating the description is in response to the difference satisfying the criterion(Kuhlke, para.44; determining  the IM message is on a relevant topic(criterion) and the web search for the same topic for generation of attention level)
As per claim 15, Kuhlke in view of Balasaygun in view of Doss   in view of Thompson the system of claim 12, wherein the metric monitor and user status model execute on the plurality of components(Kuhlke, para.29; software-based executable resource; Thompson, para.65, machine learning model ). Motivation to combine set forth in claim 12.
As per claim 16, Kuhlke in view of Balasaygun in view of Doss   in view of Thompson the system of claim 12, wherein the metric monitor and user status model are part of a conferencing application(Kuhlke, Abstract, para.11; web-based conferencing; para.65, machine learning model).   Motivation to combine set forth in claim 12. 
Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0320082 issued to Kuhlke et al.(Kuhlke) in view of US 2011/0044440 issued to Balasaygun et al.(Balasaygun) in view of US 2013/0006690 issued to Doss et al., (Doss) in view of US 2022/0051789 issued to Thompson et al.(Thompson) in view of US 2016/0065864 issued to Guissin.
As per claim 14, Kuhlke in view of Balasaygun in view of Doss   in view of Thompson teaches the system of claim 12, however does not explicitly teach  wherein the instructions are part of a virtual device driver, the virtual device driver connected to the plurality of components.  Kuhlke however does teach the plurality of components(Fig.1,3, para.34-35; meeting with registered participants, Fig.7,para.38-41, teaches web interface monitoring, video monitoring, audio monitoring, presence monitoring)
Guissin explicitly teaches wherein the instructions are part of a virtual device driver, the virtual device driver (para.66 teaches the use of virtual driver).  
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kuhlke in view of Balasaygun in view of Doss   in view of Thompson of a plurality of components to include the teaching of Guissin of the use of virtual driver in order to provide the predictable result of using virtual driver for a plurality of components.
One ordinary skill in the art would have been motivated to combine the teachings in order to easily process data from different components.
Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0320082 issued to Kuhlke et al.(Kuhlke) in view of US 2011/0044440 issued to Balasaygun et al.(Balasaygun) in view of US 2013/0006690 issued to Doss et al., (Doss)in view of US 2022/0051789 issued to Thompson et al.(Thompson) in view of US 2011/0085654 issued to Jana et al.(Jana).
As per claim 17, Kuhlke in view of Balasaygun in view of Doss   in view of Thompson  teaches system of claim 12, however does not explicitly teach  detecting that the estimated user status changed from a prior user status; and creating the description of the estimated user status based on detecting that the user status changed relative to the prior user status.  
Jana explicitly teaches detecting that the estimated user status changed from a prior user status(para.47-48; teaches updating the status of a user); and creating the description of the estimated user status based on detecting that the user status changed relative to the prior user status(para.47-48; updating the status of a user and confirming and indicating the correct status).  
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kuhlke in view of Balasaygun in view of Doss   in view of Thompson to include the teaching of Jana of updating status of a user in order to provide the predictable result of updating the status of a user and presenting the correct status.
One ordinary skill in the art would have been motivated to combine the teachings in order to provide presence information(Jana, para.1).
Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0320082 issued to Kuhlke et al.(Kuhlke) in view of US 2011/0044440 issued to Balasaygun et al.(Balasaygun) in view of US 2013/0006690 issued to Doss et al., (Doss) in view of US 2022/0051789 issued to Thompson et al.(Thompson) in view of US 2008/0133580 issued to Wanless et al.(Wanless)
As per claim 18, Kuhlke in view of Balasaygun in view of Doss   in view of Thompson teaches system of claim 12, however does not explicitly teach further comprising: adjusting the estimated user status based on a privacy setting of a user to create an adjusted status, wherein the description of the adjusted status is presented 
Wanless explicitly teaches adjusting the user status based on a privacy setting of a user to create an adjusted status, wherein the description of the adjusted status is presented(para.89-90,93-99; teaches updating presence information(status) of a user based on rules or based on whether the user agree to share presence(privacy setting).)
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kuhlke in view of Balasaygun in view of Doss   in view of Thompson to include the teaching of Wanless of updating of user status based on rules for access in order to provide the predictable result of updating status information for a user based on rules/settings.
One ordinary skill in the art would have been motivated to combine the teachings in order to provide automatic real time information about the user’s presence.
	Response to Arguments
Applicant’s arguments with respect to the rejections have been fully considered and are partially persuasive, in particular the true user status of the target user is ambiguous.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made, see Doss above. The applicant also argues that Kuhlke nor Balasaygun teaches “identifying an estimated user status from among a plurality of user statues and the estimated user status is selected among the plurality of user statuses as an estimate of the true user status”, because Kuhlke teaches reporting a participant attention level to a presenter during a video conference by measuring an aggregate attention metric and identifying an aggregate attention of meeting participants.
In reply, the Office disagrees, Kuhlke, para.16-18, teaches aggregating of attention metrics for identification of attention levels, such as high attention, moderate attention, or low attention which is an estimate of the user status, this estimate of the user status is also interpreted as the “estimate true user status”, Fig.7, para.38-41; status indicator for various component such as user typing on user keyboard, mouse movements/clicks, video input device disabled, tracking head position, eye movement, audio increase/decrease, etc, therefore Kuhlke teaches the identification of an estimated user status among the plurality of user statues and the estimate of the true user status.  Note that the claim doesn’t distinguish any difference between the “estimated user status” and the “estimate of the true user status”,  but instead defines the “estimate of the true user status” as being the “estimated user status selected”, therefore it appears that these two status are the same. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 
US 10,586,131 issued to Dettori et al., teaches behavior analysis of users to determine whether the user is engaged and the level of participant engagement in a teleconference  
US 2018/0343212 issued to VanBlon et al., teaches providing detailed status message of a user and what application the user is working on
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459